Citation Nr: 1043607	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1974 to January 1976; the service department has also certified 
that the Veteran served under an assumed name (David D. Darring) 
from May 1978 to December 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Muskogee, Oklahoma Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Columbia, South Carolina RO.  In June 
2006 and November 2008, the case was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2010).

As was noted, the Veteran had two periods of service from March 
1974 to January 1976 and from May 1978 to December 1978 (under 
the assumed name, David D. Darring).  The record (including the 
June 2006 Board remand) contains references to service treatment 
records (STRs) from both periods of service, suggesting that such 
records were previously associated with the record.

A close review of the record shows that it currently includes 
service personnel records from the Veteran's first period of 
service (which includes some treatment records related to a 
significant knee disability that was the basis for his separation 
from the first period of service) and extensive treatment records 
from the U.S. Department of Justice (postservice prison treatment 
records).  Notably, some of the service department record 
envelopes that are labeled as, "STRs [or service medical 
records] copies of the original," are actually copies of the 
Veteran's postservice prison records, and are therefore 
incorrectly labeled.  The Board has conducted an exhaustive 
search for the Veteran's STRs, to include contacting the 
Columbia, South Carolina RO; the Remand & Rating Development Team 
in Huntington, West Virginia; and the South Carolina VA Medical 
Center.  Each of the aforementioned facilities has responded that 
they are not in possession of the Veteran's STRs.  

As the Veteran's STRs have been either lost or destroyed, or are 
otherwise unavailable, VA has a well-established heightened duty 
to assist him in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This includes a search for alternate 
sources of service treatment records.  See Cromer v. Nicholson, 
19 Vet. App. 215 (2005).  In this regard, the Board notes that 
with correspondence received in February 2009, the Veteran 
enclosed copies of several treatment records from his second 
period of service (under the assumed name, David D. Darring).  
The copies are labeled "copies from C-file", suggesting that 
the Veteran may have received (and be in possession of) copies of 
all, or some, of his additional service records.  As such records 
may contain pertinent data, they must be secured.

Accordingly, the case is REMANDED for the following:

1. 	The RO must (in accordance with 
38 C.F.R. § 3.159(e)) advise the Veteran that 
his STRs from both periods of service that 
were associated with his claims file have 
been lost or destroyed.  He should be asked 
to submit for the record complete copies of 
all STRs and service personnel records (from 
both periods of service) in his possession, 
and to certify that he has no further records 
in his possession.

2. 	The RO should ensure that the 
development sought above is completed, review 
the entire record (and arrange for any 
further development suggested), and then re-
adjudicate the claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

